Citation Nr: 1535698	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  13-33 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hypertension


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers 


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to January 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's hepatitis C is not related to active military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A VA letter dated in February 2013 satisfied the duty to notify provisions prior to the initial AOJ decision.  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for hepatitis C.  The letter informed the Veteran of the risk factors for hepatitis C infections that are recognized by the medical community and asked the Veteran to in notify VA of any of his risk factors.  The letter also notified the Veteran of how VA determines a disability rating and an effective date if his claim is granted.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records and lay statements from the Veteran.

The Board acknowledges that the Veteran was not provided with a VA examination with respect to his service connection claim for hepatitis C.  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the evidence shows that the Veteran was not diagnosed with hepatitis C during active military service.  Furthermore, the Veteran does not contend and the evidence does not show that he had any risk factors for hepatitis C during service and there is no competent medical evidence that indicates a relationship between the Veteran's hepatitis C and active military service.  Accordingly, VA is not required to obtain a VA examination or opinion in conjunction with this service connection claim.

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis 

The Veteran filed a service connection claim for hepatitis C in January 2013.  
Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran's VA treatment records support his claim to having a current diagnosis of hepatitis C.  Thus, the Veteran has a current diagnosis of the claimed disability.  

The Veteran's service medical records are negative for complaints of or treatment for symptoms associated with hepatitis C and the evidence does not otherwise show that he was diagnosed with or treated for hepatitis C at any time during his active duty service.  Furthermore, the Veteran has not indicated, and the service records do not show, that he was exposed to any risk factors for hepatitis C during service.  

The first medical evidence of a diagnosis of hepatitis C is in a May 2005 VA treatment record, approximately 34 years after the Veteran was discharged from service.  Such a lapse in time between separation from service and the earliest documentation of a current disability is a factor that weighs against the service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

There is no medical evidence of record that indicates the Veteran's current hepatitis C is related to active military service.  Furthermore, the only evidence in the record that suggests the Veteran's hepatitis C is related to military service is based on the Veteran's own lay statements.  Lay persons can provide an account of observable symptoms and exposure to certain risk factors.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, in this case, the diagnosis of hepatitis C and the etiology thereof fall outside the realm of common knowledge of a lay person and require medical expertise.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by him is not competent medical evidence and it is of low probative value with respect to whether there is a relationship between the Veteran's current hepatitis C and active military service.

In conclusion, the Board finds that the preponderance of the evidence is against the claim.  Accordingly, entitlement to service connection for hepatitis C is not warranted. 


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

With respect to the Veteran's service connection claim for hypertension, the Veteran was not provided with a VA examination or opinion.  The evidence of record shows that the Veteran served in the Republic of Vietnam and it is presumed that he was exposed to herbicides to include Agent Orange.  Although VA has not conceded a relationship between hypertension and Agent Orange, the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2006 and 2008 concluded there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension (which was the same conclusion reiterated in NAS's 2010 Update).  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have
 "'limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  There is a "low threshold" when assessing the need for a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As there is evidence indicating that there may be an association between hypertension and Agent Orange exposure, the Board concludes that a VA examination and opinion is necessary to determine whether the Veteran's current hypertension was caused by or etiologically related to Agent Orange exposure during active military service.
 
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination and opinion with respect to his service connection claim for hypertension by an appropriate medical specialist.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension is etiologically related to exposure to herbicides to include Agent Orange during active military service or is otherwise related to active military service. 

Please provide an explanation for all conclusions reached.  The examiner should discuss the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2012 and all other medical literature and/or studies used in offering his or her opinion.  

2. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for hypertension, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2015).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


